LISA R. J. PORTER
JP Law PC
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
(503) 245-6309
OSB NO. 025035
Email: Lisa@jplawpc.com
Attorney for Plaintiff

                            UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON


MICHELLE JEAN NORTON,
            Plaintiff,                                         Civil Action No. 1:20-cv-01341-AA
vs.
COMMISSIONER of SOCIAL SECURITY,                              ORDER GRANTING EAJA FEES
            Defendant


                                              ORDER

       Based upon the Plaintiff’s Petition, the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412(d)(1)(A) the assignment of EAJA fees to Plaintiff’s attorney by Plaintiff, as discussed in

Astrue v Ratliff, 130 S. Ct. 2521U.S. (2010), and 28 U.S.C. § 1920 it is hereby ordered that

EAJA attorney’s fees of $ 5,090.61   , if not subject to any offset allowed under the

U.S. Department of the Treasury’s Offset Program as discussed in Ratliff shall be paid to the Plaintiff.

                   24th
       DATED this ______day         June
                            of ________________, 2021

                             /s/Ann Aiken
                            ____________________________
                            United States District Court Judge

Presented by:

s/Lisa R.J. Porter_____________
Lisa R.J. Porter, OSB 025035
Attorney for Plaintiff
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
